          Case 1:20-mj-00063-TJC Document 1-1 Filed 06/24/20 Page 1 of 7



            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


         I, Cory R. Kambak, being first duly sworn, depose and state as follows:


               I.     INTRODUCTION AND AGENT BACKGROUND


         I am a Special Agent ("SA") with the United States Bureau of Alcohol,

Tobacco, Firearms, and Explosives ("A TF"), currently assigned to the Billings

Field Office where it is my responsibility to investigate firearm and/or explosive-

related offenses. I have been employed by the ATF since September, 2014 and

completed the Criminal Investigator Training Program in addition to the ATF

Special Agent Basic Training course at the Federal Law Enforcement Training

Center ("FLETC"). Prior to becoming a Special Agent, I was a Police Officer with

the Billings Police Department for six years, during which I was assigned to

SWAT and the Bomb squad among other duties and assignments. During my

tenure as a Special Agent I have been involved in numerous firearm and drug

investigations which have entailed the interviewing of suspects and witnesses

involved in firearm trafficking and possession.

         Your Affiant is involved in the investigation of a suspected violation of

Federal law(s) by Calvin Tyrone BOWENS (born in 1981), a convicted violent

felon.
    Case 1:20-mj-00063-TJC Document 1-1 Filed 06/24/20 Page 2 of 7




                             II.    DESCRIPTION

1. This Affidavit is submitted in support of a Criminal Complaint requested for

  Calvin Tyrone BOWENS, charging him with Possession of a Firearm and/or

  Ammunition in violation of Title 18, United States Code, Section 922(g)(l).

  The statements in this Affidavit pertain to the investigation described below

   and are based in part on information provided by my own observations and

  experience as an ATF Special Agent, and the observation and experiences of

  other fellow law enforcement officers participating in the investigation. This

   Affidavit does not purport to contain all the facts related to this

  investigation, but only those facts necessary to establish probable cause with

   respect to the aforementioned offense.


                          III.     PROBABLE CAUSE

2. On April 7, 2020, a search of BOWENS' residence located at 331 Bohl Ave.

  #43, Billings, MT, was conducted by Montana State Probation & Parole.

  Members of the Eastern Montana HIDT A task force (EMHIDTA) were also

   present for the search. The search of BOWENS' residence was a result of

   information obtained from a traffic stop earlier on this same date, during
    Case 1:20-mj-00063-TJC Document 1-1 Filed 06/24/20 Page 3 of 7



   which BOWENS admitted to being in possession of a firearm and narcotics

   at his residence as a convicted felon and currently on state supervision. A

   firearm, numerous rounds of ammunition, and narcotics (methamphetamine)

   were found during the search. Upon arrival on scene, ATF SA Kambak

   identified the pistol as a Ruger, model SR45, .45 caliber, semi-automatic

   pistol (S/N: 380-66470). SA Kambak secured the firearm and ammunition

   seized from BOWENS' residence.

3. During the first two weeks of June, surveillance was conducted by law

   enforcement at the Rodeway Inn motel in Billings, MT. The Rodeway Inn is

   known to law enforcement as a high drug trafficking area. BOWENS was

   observed by law enforcement at this location as he made contact with an

   individual who is well known to be a meth trafficker in Billings, MT.

4. On June 17, 2020, Billings Police Department Officer Wallace conducted a

   traffic stop on Calvin BOWENS driving his Ford Expedition. The traffic

   stop occurred near State Ave and Monroe Street in Billings, MT. BOWENS

   told Officer Wallace that there were two guns inside of the vehicle.

   BOWENS and the front seat passenger Joseph Leon GONZALEZ were

   taken from the vehicle at gunpoint and taken into custody without incident.

   EMHIDT A officers/investigators and Probation and Parole Agents

   responded to the scene of the traffic stop, and a search of the vehicle ensued.
     Case 1:20-mj-00063-TJC Document 1-1 Filed 06/24/20 Page 4 of 7



   Two firearms were located in the back of the vehicle on the floor near the

   center console. A crystal like substance was also found on the back floor of

   the vehicle, but did not test positive for a controlled substance. Upon

   arrival, ATF Task Force Officer (TFO) Feuerstein recovered an H&K,

   model USP 45, .45 ACP caliber semi-auto pistol (SIN 25-112858), loaded

   with a magazine containing 13 rounds of .45 ACP caliber ammunition, and a

   Walther, model P22, .22 caliber semi-auto pistol (S/N L051236), loaded

   with a magazine containing 12 rounds of .22 caliber ammunition. Both of

   these firearms had been reported stolen out of Billings, MT. The H&K

   pistol was reported stolen on 03/26/2020 and the Walther pistol was reported

   stolen on 06/06/2020.

5. After clearing the scene of the traffic stop, TFO Feuerstein responded to

   BOWENS' home address of 331 Bohl # 43, Billings, MT to assist Montana

   State Probation & Parole conduct a search of BOWENS' residence. Upon

   assisting with the search TFO Feuerstein located a small amount of possible

   methamphetamine contained in a "jelly" style small container in a Nike shoe

   box on the stove. P&P Officer Cody Carringer located two 1911 style pistol

   magazines in the top dresser drawer in BOWENS' bedroom. The magazines

   both contained ammunition and PO Carringer turned them over to TFO

   Feuerstein.
    Case 1:20-mj-00063-TJC Document 1-1 Filed 06/24/20 Page 5 of 7



6. Upon returning to the ATF Billings Field Office, TFO Feuerstein examined

   the evidence and noticed that the H&K Pistol recovered from BOWENS'

   vehicle contained 12 rounds of ammunition with a nickel casings and one

   with brass. Upon further investigation the nickel casing ammunition

   appeared to be Hydro-Shock rounds which are distinct hollow point

   ammunition as it contains a protruding point of led in the center of the

   hollow point bullet.

7. TFO Feuerstein noticed that one of the two 1911 magazines seized from

   BOWEN'S residence appeared to have a nickel case round of ammunition in

   it. TFO Feuerstein removed the ammunition from the magazine and noted

   that the single nickel round of ammunition appeared to also be a Hydro-

   Shock round and appeared to be similar, if not identical to those recovered

   from the vehicle. TFO Feuerstein took photographs of the evidence and

   secured it at the ATF Field Office.

8. On June 17, 2020 TFO Feuerstein and DEA SA Jeremy Crowther conducted

   a custodial interview of BOWENS at the Yellowstone County Detention

   Facility. BOWENS initially argued not knowing the firearms being located

   inside the vehicle during the traffic stop on this same date. However,

   BOWENS would later explain how the passenger in the vehicle (Gonzalez)

   pulled the firearms out of his (Gonzalez's) waistband as the BPD Officer
    Case 1:20-mj-00063-TJC Document 1-1 Filed 06/24/20 Page 6 of 7



  initiated the traffic stop. When asked if his fingerprints would be found on

  the firearms upon their inspection, BOWENS admitted that he had reached

  back into the car in an attempt to push one of the pistols back and out of

   view. BOWENS stated he had purchased the methamphetamine found on

  his person and floor of his vehicle during the most recent traffic stop as

   being real meth which he intended on eventually selling.

9. SA Kambak investigated BOWENS' criminal history which shows felony

  convictions for Stalking and Violation of Protection Order out of Roosevelt

   County, Montana in 2010. BOWENS is on probation as a result of the

   aforementioned convictions. BOWENS also appears to have several

   convictions for misdemeanor domestic violence out of Snohomish County,

  Washington. As a result, BOWENS is prohibited from possessing firearms.



                             IV.    CONCLUSION

1. Based on my training and experience, and the foregoing facts, I believe there

   is probable cause that Calvin Tyrone BOWENS violated Title 18, United

   States Code, Section 922(g)(l), Possession of a Firearm and/or Ammunition

   as a Prohibited Person on and/or before April 7, 2020, and again on and/or

   before June 17, 2020. The aforementioned offense occurred while in the

   city of Billings, in the State and District of Montana.
    Case 1:20-mj-00063-TJC Document 1-1 Filed 06/24/20 Page 7 of 7



2. I swear that the facts presented herein are true and accurate to the best of my

   knowledge.




Cory R. Kambak                                   Date
ATF Special Agent


   SUBSCRIBED TO AND SWORN BEFORE ME THIS2-'-i day of June,
   2020.




                                           Honorabl udge Timothy J. Cavan
                                           United States Magistrate Judge
                                           District of Montana
